Citation Nr: 0728953	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-10 605	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, N.D. and I.B.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel

INTRODUCTION

The veteran had recognized guerrilla service from November 
1944 to October 1945 and regular Philippine Army service from 
October 1945 to April 1946.  The veteran died in April 1997 
and the appellant is his widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Manila, Republic of the Philippines, 
Regional Office (RO).  

A hearing was held in July 2006 before the undersigned 
Veterans Law Judge sitting at the RO.


FINDINGS OF FACT

1.  In an unappealed rating decision in October 1998, the RO 
denied the appellant's claim of service connection for the 
cause of the veteran's death.

2.  The additional evidence presented since the rating 
decision in October 1998 does not raise a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The October 1998 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002). The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to an appellant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. At 121.

With regard to a petition to reopen a finally decided claim, 
the VCAA requires VA to provide the appellant with notice of 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In this case, in a May 2006 letter, the RO provided notice to 
the appellant regarding what information and evidence is 
needed to reopen a previously denied and unappealed claim of 
service connection for the cause of the veteran's death, as 
well as specifying what information and evidence must be 
submitted by her, what information and evidence will be 
obtained by VA, and the need for her to advise VA of or 
submit any further evidence that pertains to her claim.  She 
was further advised as to what evidence would be necessary to 
substantiate the element or elements that were found to be 
insufficient in the previous denial of the claim of service 
connection for the cause of the veteran's death, specifically 
evidence that the veteran was treated for pneumonia in 
service or evidence linking the death causing condition to 
his military service and evidence showing that a service-
connected disability materially contributed to his death.  
She was notified of what constitutes both "new" and 
"material" evidence to reopen the previously denied claim.  
Moreover, after the VCAA-compliant notice was sent to the 
appellant, the claim was followed by readjudication.

Additionally, the Board notes that the letters from the RO 
did not advise the appellant of the information and evidence 
necessary to establish effective dates as to the claim on 
appeal.  However, in light of the denial of the claim on 
appeal, any question as to the proper effective date to be 
assigned is rendered moot.

Additionally, it is pertinent to note that the evidence does 
not show, nor does the appellant contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  See Mayfield, supra 
(due process concerns with respect to VCAA notice must be 
pled with specificity).

The Board also notes that the RO has taken appropriate action 
to comply with the duty to assist the appellant with the 
development of her claim.  The record includes service 
medical records, private medical records, and VA treatment 
records. 
 
In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Under these 
circumstances, the Board finds that the appellant is not 
prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claim on appeal.


II.  Analysis

In an October 1998 rating decision, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death was denied.  The appellant did not appeal and 
this decision became final. 38 U.S.C.A. § 7105(c).  However, 
when a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

In July 2004, the appellant requested that the previously 
denied claim for entitlement to service connection for the 
cause of the veteran's death be reopened.

When a claim to reopen is presented under 38 U.S.C.A. § 5108, 
VA must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the October 1998 rating 
decision included service records, affidavits of R.B. and 
J.G. indicating that the veteran suffered a gunshot wound to 
the left upper arm during service in April 1945; a January 
1950 report of VA orthopedic medical examination showing a 
diagnosis of gunshot wound of the left upper arm with 
residual muscle atrophy of the upper arm, peripheral and 
motor nerve injury, limitation of motion of the left arm, 
loss of grip, healed scars and healed fracture of the 
humerus; a September 1994 Certification of 
Treatment/Confinement signed by Herminia D. Aguinaldo, M.D. 
indicating that the veteran was treated for a cardiovascular 
accident in March 1992 at the Pinukpuk District Hospital and 
thereafter treated for the same condition at the Cagayan 
Regional Hospital and Saint Luke's Medical Center and 
discharged after two weeks; and the veteran's death 
certificate dated in April 1997 showing the cause of death as 
pneumonia.  The RO denied the claim, stating that there was 
no evidence that the veteran's cause of death was in any way 
related to his active duty service.

Evidence received since the October 1998 rating decision 
includes the following: a July 2004 Medical Certificate 
signed by Dr. Luz Babaran stating that the veteran received 
treatment at the St. Paul Hospital from January to February 
1997 and the diagnosis was pneumonia with congestive heart 
failure; a November 2004 Certification signed by Veronica D. 
Bayong, M.D., stating that the veteran was hospitalized at 
Pinukpuk District Hospital since March 1992 due to 
cerebrovascular disease and then transferred to other 
facilities, and that he succumbed to pneumonia in April 1997; 
a November 2004 Medical Certificate signed by Jose Dante V. 
Marcos, M.D. stating that the veteran was confined to the 
Medical ward in March 1992 with the diagnosis of CVA embolism 
and aspiration pneumonia; a June 2006 Medical Certificate of 
Dr. Bayong indicating that the veteran was treated in March, 
May and July 1992 for Post-CVA and pneumonia; the testimony 
from the July 2006 Board hearing at the RO, and various 
statements from the appellant. 

The evidence received since the October 1998 final rating 
decision is new, as it was not of record at the time of the 
October 1998 rating decision; however, none of the evidence 
raises a reasonable possibility of substantiating the 
appellant's claim because it does not show that the veteran's 
death was etiologically related to his active duty service or 
the service-connected residuals of a gunshot wound of the 
left upper arm, rated as complete paralysis of all radicular 
groups, left brachial plexus.    

Upon review, the appellant has provided no new evidence that 
raises a reasonable possibility of substantiating her claim 
of entitlement to service connection for the cause of the 
veteran's death.  As such, the evidence received since the 
October 1998 rating decision is not new and material as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.


ORDER

As new and material evidence has not been received to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death, the appeal is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


